By the Court,

Savage, Ch. J.
Two points arise in this case; 1. Whether the words spoken are actionable7 2. Whether the damages are excessive 7 The general rule is, that words are actionable which directly tend to the prejudice of any one in his office, profession, trade, or business, in any lawful employment by which he may gain his livelihood. To say of any one to whom credit is important in the prosecution of his business, that he is insolvent, must be actionable on the same principle that it is actionable to say so of a merchant. To say therefore of a distiller, the course of whose business is to purchase grain on credit, that he must fail, that his time has come, is actionable. In actions for torts, verdicts are not set aside for excessiveness of damages, unless the amount evince passion, prejudice, or partiality in the jury. We discover nothing of the kind in this case.
New trial denied.